Case 2:17-cv-00042-JES-MRM Document 106 Filed 05/15/20 Page 1 of 3 PageID 629




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

KANE PREE, an individual, and BLAKE
PREE, an individual,

       Plaintiff,

v.                                                  Case No.: 2:17-cv-42-JES-MRM

PICKLE PRO, LLC, a Florida limited liability
corporation, and TODD PREE, an individual,

Defendants.
                                            /

                                            ORDER

       Pending before the Court is an email with an attachment sent by third-party witness, Mr.

Todd Pree, to the presiding United States District Judge in this case. (See Composite Exhibit A

filed herewith). The email and attachment were sent from Mr. Pree to the presiding United

States District Judge’s chambers email account. (Id.). The email attachment is a document titled

“First Response to Order and Sworn statement / Sworn Affidavit” (see id.), which the Court

construes as an attempt to respond to the Court’s May 5, 2020 Order directing Mr. Pree to

comply with certain discovery obligations (Doc. 101). Mr. Pree’s email to the presiding District

Judge was improper for at least three reasons.

       First, Mr. Pree’s attempts at ex parte communications with a presiding judge in this

litigation are wholly improper. Mr. Pree is admonished that if he desires to communicate with

this Court in response to an order – as he attempted to do here – or otherwise, he may only do so

by making an appropriate filing in the Court’s public file through the Clerk’s Office and he must

provide a copy of his submission to counsel of record in the litigation. Email submissions to a

presiding judge’s chambers email account will not be accepted or acted upon unless the Court
Case 2:17-cv-00042-JES-MRM Document 106 Filed 05/15/20 Page 2 of 3 PageID 630




invites and authorizes the email submission in advance. If the Court invites and authorizes an

email submission in advance, Mr. Pree must still copy all counsel of record on the email at the

time it is sent. Mr. Pree’s attempts to communicate with a judicial officer of this Court without

including counsel of record – in particular, Plaintiffs’ counsel – were improper.

       Second, Mr. Pree’s transmittal email to the presiding District Judge’s chambers email

account requests that the District Judge approve the form of his response to the Court’s May 5,

2020 Order (Doc. 101). A judicial officer of this Court will not pre-approve the sufficiency or

adequacy of any filing, including a response to a specific Court order. If Mr. Pree intends to file

a response to the Court’s May 5 Order, he must proceed to file that response through the Clerk’s

Office. (Doc. 101 at 5-8).

       Third, the Court reminds Mr. Pree that the Court’s May 5 Order provided him with

several clear options and instructions, including the following:

               [I[f Todd Pree maintains that no responsive documents exist, then
               he must so state in writing and must file a sworn affidavit or
               declaration signed under penalty of perjury that he completed a
               reasonably diligent search for documents responsive to these
               requests and, based on the results of that search, no responsive
               documents exist. If Todd Pree maintains that he is producing all
               responsive documents, then Todd Pree must so state this in writing
               and must file a sworn affidavit or declaration signed under
               penalty of perjury stating that Todd Pree has completed a
               reasonably diligent search for documents responsive to these
               requests and that based on the results of this search, he has produced
               all responsive documents.

(Doc. 101 at 8 (emphasis added)). The purported response attached to Mr. Pree’s email

communication was not signed by him, sworn under oath, or notarized. If Mr. Pree intends to

file his response formally, the Court will require him to sign it under oath and have it notarized

before the Court will consider it. The Court will consider the sufficiency of Mr. Pree’s response

when it is filed in full compliance with the Court’s May 5 Order.

                                                 2
Case 2:17-cv-00042-JES-MRM Document 106 Filed 05/15/20 Page 3 of 3 PageID 631




                                          CONCLUSION

       Accordingly, the Court ORDERS that:

       1.     If Mr. Pree intends to respond in writing to this Court’s May 5 Order (Doc. 101),

              he must do so no later than June 4, 2020. The Court will not otherwise consider

              the materials Mr. Pree improperly emailed to the presiding District Judge.

       2.     If Mr. Pree files his response to the Court’s May 5 Order, it must be in the proper

              form, and it must include a signed and notarized affidavit sworn under oath and

              under penalty of perjury.

       3.     The Clerk of Court is directed to email this Order along with Composite Exhibit

              A to Mr. Pree’s email address: mediagiant11@gmail.com.

       4.     The Court again cautions Mr. Pree that if he does not comply with the Court’s Orders

              and conduct himself appropriately, then he may be found in contempt of Court and

              subjected to sanctions, which may include the imposition of fines or incarceration to

              secure his compliance.

       DONE and ORDERED in Fort Myers, Florida on May 15, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                3
